UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4459



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DARELL EUGENE JENKINS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:06-cr-00314-NCT)


Submitted:   January 17, 2008          Decided:     January 22, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John D. Bryson, WYATT EARLY HARRIS WHEELER, LLP, High Point, North
Carolina, for Appellant.      Anna Mills Wagoner, United States
Attorney; Lisa B. Boggs, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Darell Eugene Jenkins pled guilty pursuant to a written

plea agreement to possession of a firearm by a felon, in violation

of 18 U.S.C. §§ 922(g)(1); 924(a)(2) (2000). Jenkins was sentenced

to 54 months’ imprisonment.      Finding no error, we affirm.

             On appeal, counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting there are no meritorious

grounds for appeal, but questioning whether Jenkins’ sentence is

reasonable.      Jenkins was notified of his right to file a pro se

supplemental brief, but did not do so, and the Government elected

not to file a responding brief.

             Jenkins contends his sentence is unreasonable.           However,

the district court appropriately treated the Sentencing Guidelines

as   advisory,    properly   calculated   and   considered     the   advisory

guideline range, and weighed the relevant 18 U.S.C. § 3553(a)

(2000) factors.     See United States v. Hughes, 401 F.3d 540, 546-47

(4th Cir. 2005).     Jenkins’ 54-month sentence, which is no greater

than   the   applicable   guideline   range     and   below   the    statutory

maximum, is therefore presumptively reasonable.          See United States

v. Green, 436 F.3d 449, 457 (4th Cir.), cert. denied, 126 S. Ct.

2309 (2006); see also Rita v. United States, 127 S. Ct. 2456,

2462-65 (2007) (approving presumption of reasonableness accorded

sentences within properly calculated guideline range).




                                  - 2 -
           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   Accordingly, we affirm the conviction and sentence.       This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.   If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   this   court   for   leave   to   withdraw   from

representation.   Counsel’s motion must state that a copy thereof

was served on the client.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid in the

decisional process.



                                                               AFFIRMED




                                 - 3 -